BY THE COURT.
In the case of Hurst v. Hurst, [Case No. 6,930,] it was laid down, that on exceptions to a report, no new evidence be received; and that the court will not set aside a report, unless for plain mistakes in matters of law or fact. In this case, the referees presumed, that after the defendant had effected the insurance on the vessel, the plaintiff must have known what he had done, and had acquiesced in it, and we think the referees had very strong grounds on which to build this presumption. Within a few days after the policy was effected, the plaintiff was in Philadelphia; that he inquired how his order had been executed, cannot be doubted; because, otherwise, he would not have himself insured the freight in New York. The inquiry having then most certainly been made, it is not to be doubted but that he was informed not only of what had not been done, as of that which had. He ought then to have objected, and not lie by, until he received notice of the loss. Exceptions overruled, and judgment on the award.